DETAILED ACTION

Claims 1-16 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2009/0164259 A1, hereinafter “Mizrachi”).

 	As to claims 1, 15 and 16, Mizrachi discloses a reservation managing method implemented by a computer (Figure 1), the reservation managing method comprising: 
 	executing first processing in response to receiving of a condition for searching for a resource, the received condition being a condition specified from a user, the first processing including searching for a resource matching the received condition among a plurality of resources (para. [0025]; discloses “a Resource Scheduling Request 24 is sent from the Client System 10 to the Server System 30. For example, the Current Resource Scheduling User 12 may be attempting to schedule a meeting for a number of invitees. Accordingly, the Current Resource Scheduling User 12 uses the Resource Scheduling Request User Interface 16 to enter a number of resource reservation request parameters, such as a desired meeting start time and/or time period during which Current Resource Scheduling User 12 wishes to schedule the meeting, an indication of which meeting rooms or the like that Current Resource Scheduling User 12 would like to reserve for the meeting (e.g. an indication of a facility in which the meeting must be held. and/or indications of one or more specifically identified conference rooms), and/or one or more meeting room characteristics that must be met (e.g. minimum room size in terms of attendees, equipment requirements such as video conferencing support, etc.). “); 
 	storing information about transition of the condition for searching for a resource in a memory in association with the user based on a condition when a reservation by the user is not set among the received conditions (para. [0025]; discloses “The request parameters entered by Current Resource Scheduling User 12 are included by the Resource Scheduling Client Logic 20 into the Resource Scheduling Request 24... If an available resource is found, then an indication of the available resource is sent back to the Client System 10 and displayed to Current Resource Scheduling User 12. If no available resource is found matching the request parameters, then the Resource Scheduling Server Logic 38 generates Prioritized List Data 26 based on the contents of the Resource Change Operation Data Store 32, and sends Prioritized List Data 26 to the Client System 10. The Prioritized List Data 26 includes indications of user behaviors from the Resource Change Operation Data Store 32 from which can be formed a prioritized list visually displaying which users currently having reservations for resources matching the request parameters are most likely to respond to a resource request from the Current Resource Scheduling User 12 by releasing their respective resource reservations.” This citation discloses storing information regarding requests in the data store and the reservation is not made since there is no available resource ); and 
 	outputting a notification that a reservation for one resource of the plurality of resources is settable to the user when a reservation for the one resource is canceled, and when the one resource matches the condition identified from the information stored in the memory in association with the user (para. [0018]; discloses “The Resource Reservation Change Operations 62 include operations that cancel, transfer and/or reschedule previously made resource reservations. In the illustrative embodiment of FIG. 1, the Resource Reservation Change Monitoring Logic 36 detects and collects the Resource Reservation Change Operations 62, and stores information contained in each of the Resource Reservation Change Operations 62, such as the identity of the user making the reservation change, the resource that the changed reservation was for, the type of change operation (cancel, transfer, reschedule, etc.), the user to which a resource reservation is being transferred in the case of a reservation transfer, the time of the reservation change operation, the identity of any user that may have issued a request to the reservation holder that resulted in the reservation change, the time of the original resource reservation, the time to which the reservation is rescheduled, and/or any other specific information regarding Resource Reservation Change Operations 62 that may be relevant to a given embodiment and/or implementation of the disclosed system.” Para. [0019]; discloses “The Resource Reservation Change Monitoring Logic 36 may similarly be interfaced to and/or integrated into one or more other applications through which users communicate messages and/or information regarding resource reservations, such as electronic mail, instant messaging, on-line video conferencing systems, etc.” This citations shows that when there is change in reservation of the resources a notification that states the resource and conditions regarding resources satisfy the conditions set forth by the requesting user).  

 	As to claim 2, Mizrachi discloses the reservation managing method according to claim 1, wherein when a reservation by the user for a resource retrieved under a first condition is set, the storing of the information is configured to store the information about the transition of the condition for searching for a resource in the memory in association with the user based on a condition received before the first condition among the received conditions (para. [0028]; discloses “The Prioritized List Indicating Reservation Holders to Contact 18 may reflect various "weightings" applied to the data stored in the Resource Change Operation Data Store 32 and/or to the Prioritized List Data 26. Such weightings cause the disclosed system to prioritize the entries in the Prioritized List Indicating Reservation Holders to Contact 18 based on one or more weighted factors. For example, resource-specific weighting may be applied to the collected user behavior information stored in the Resource Change Operation Data Store 32, when generating the Prioritized List Data 26.”).  

 	As to claim 3, Mizrachi discloses the reservation managing method according to claim 2, wherein when the reservation by the user for the resource retrieved under the first condition is set, the storing of the information is configured to store the information about the transition of the condition for searching for a resource in the memory in association with the user based on the first condition and a condition received before the first condition among the received conditions (para. [0026]; discloses “The Resource Scheduling Client Logic 20 uses Prioritized List Data 26 to generate the Prioritized List Indicating Reservation Holders To Contact 18. The Prioritized List Indicating Reservation Holders to Contact 18 is ordered such that the entries closest to the top of the list indicate other users that have reservations of resources that match the request parameters in Resource Scheduling Request 24, and that are most likely to respond favorably to a request from Current Resource Scheduling User 12 to release their resource reservations, so that Current Resource Scheduling User 12 can schedule the desired meeting. As shown in FIG. 1, the entries in the Prioritized List Indicating Reservation Holders to Contact 18 are ordered based on the Prioritized List Data 26, which is in turn generated based on indications of previous behaviors of (i.e. actions performed by) users holding reservations for resources matching the request parameters in the Resource Scheduling Request 24, as stored in the Resource Change Operation Data Store 32.”).  

 	As to claim 4, Mizrachi discloses the reservation managing method according to claim 1, wherein when reception of the condition for searching for a resource is stopped, the information about the transition of the condition for searching for a resource is stored in the memory in association with the user based on a condition received before the stopping of the reception among the received conditions (para. [0025]; discloses “if no available resource is found matching the request parameters, then the Resource Scheduling Server Logic 38 generates Prioritized List Data 26 based on the contents of the Resource Change Operation Data Store 32, and sends Prioritized List Data 26 to the Client System 10. The Prioritized List Data 26 includes indications of user behaviors from the Resource Change Operation Data Store 32 from which can be formed a prioritized list visually displaying which users currently having reservations for resources matching the request parameters are most likely to respond to a resource request from the Current Resource Scheduling User 12 by releasing their respective resource reservations.”).  

 	As to claim 5, Mizrachi discloses the reservation managing method according to claim  1, wherein the memory is configured to store the information about the transition of the condition for searching for a resource in association with each of a plurality of users, when a reservation for one resource of the plurality of resources is canceled, the (para.[0018]; discloses “After such resource reservations are made, the disclosed system detects when reservations are changed by the reservation holders, as illustrated in FIG. 1 Resource Reservation Change Operations 62. The Resource Reservation Change Operations 62 include operations that cancel, transfer and/or reschedule previously made resource reservations. In the illustrative embodiment of FIG. 1, the Resource Reservation Change Monitoring Logic 36 detects and collects the Resource Reservation Change Operations 62, and stores information contained in each of the Resource Reservation Change Operations 62, such as the identity of the user making the reservation change, the resource that the changed reservation was for, the type of change operation (cancel, transfer, reschedule, etc.), the user to which a resource reservation is being transferred in the case of a reservation transfer, the time of the reservation change operation, the identity of any user that may have issued a request to the reservation holder that resulted in the reservation change, the time of the original resource reservation, the time to which the reservation is rescheduled, and/or any other specific information regarding Resource Reservation Change Operations 62 that may be relevant to a given embodiment and/or implementation of the disclosed system.”).  


 	As to claim 8, Mizrachi discloses the reservation managing method according to claim 1, wherein the computer performs setting the reservation by the user for the one resource when receiving a reservation request as a result of outputting the notification that the reservation for the one resource may be set to the user (para [0025]; discloses “If an available resource is found, then an indication of the available resource is sent back to the Client System 10 and displayed to Current Resource Scheduling User 12. “).  

 	As to claim 9, Mizrachi discloses the reservation managing method according to claim 8, wherein when the user sets a reservation for a resource retrieved under a first condition, the storing of the information is configured to store the information about the transition of the condition for searching for a resource and the set reservation by the user in the memory in association with the user based on a condition received before the first condition among the received conditions, and when the reservation request is received, the setting sets the reservation by the user for the one resource and cancels a reservation by the user, the reservation being stored in the memory in association with the user (para. [0028]; discloses “The Prioritized List Indicating Reservation Holders to Contact 18 may reflect various "weightings" applied to the data stored in the Resource Change Operation Data Store 32 and/or to the Prioritized List Data 26. Such weightings cause the disclosed system to prioritize the entries in the Prioritized List Indicating Reservation Holders to Contact 18 based on one or more weighted factors. For example, resource-specific weighting may be applied to the collected user behavior information stored in the Resource Change Operation Data Store 32, when generating the Prioritized List Data 26. Such per-resource weighting enables the disclosed system to order the Prioritized List Indicating Reservation Holders to Contact 18 such that reservation holders whose previous behavior indicates that they are relatively more likely to accommodate requests to release reservations for the specific resources they have reservations for and that match the parameters of the Resource Scheduling Request 24 are listed relatively closer to the top of the list than other reservation holders. Similarly, the disclosed system may operate such that requester-specific weighting is applied to the collected user behavior information stored in the Resource Change Operation Data Store 32, when generating the prioritized suggestions.” Therefore, a second user may contact a first to reserve the resource based on the condition of the likelihood that the user would cancel their reservation ).  

 	As to claim 10, Mizrachi discloses the reservation managing method according to claim 1, wherein 72Fujitsu Ref. No.: 18-01566 when each of one or more resources retrieved under the received condition is already reserved, the searching is configured to receive again the condition for searching for a resource, the condition being specified from the user (para.[0027]; discloses “[0027] The Prioritized List Indicating Reservation Holders to Contact 18 may, for example, be a list of entries, list elements, etc., each of which contains/displays a name of a resource matching the request parameters, and further including a name and contact information for the respective user currently having reserved the resource in a time slot matching request parameters indicated in the Resource Scheduling Request 24.”).  

 	As to claim 11, Mizrachi discloses the reservation managing method according to claim 1, wherein when none of the plurality of resources is retrieved under the received condition, the searching is configured to receive again the condition for searching for a resource, the condition being specified from the user (para. [0025]; discloses “ If no available resource is found matching the request parameters, then the Resource Scheduling Server Logic 38 generates Prioritized List Data 26 based on the contents of the Resource Change Operation Data Store 32, and sends Prioritized List Data 26 to the Client System 10.”).

 	As to claim 12, Mizrachi discloses the reservation managing method according to claim 1, wherein when a re-retrieval request is received from the user, the searching receives the condition for searching for a resource, the condition being specified from the user (para. [0032]; discloses “the disclosed system collects resource rescheduling operation data (e.g. Resource Reservation Change Operations 62 in FIG. 1). At step 102, the disclosed system analyzes and pre-processes the data collected in step 100. The disclosed system receives a resource reservation request at step 104 (e.g. Resource Scheduling Request 24 of FIG. 1), and at step 106 determines that no resources are available matching the parameters of the request (e.g. based on the contents of Resource Reservation Data Store 34 of FIG. 1).”).    

 	As to claim 13, Mizrachi discloses the reservation managing method according to claim 1, wherein the resource is a conference room, and the condition includes an item condition related to an item indicating a time for which to use the conference room, an item indicating a facility of the conference room, or an item indicating a place where the conference room is located (para. [0018]; discloses “he resource reservation data describing the specific resources reserved, including, for example, the times of the reservations and the specific users that made each reservation, is stored by the Resource Scheduling Server Logic 38 in the Resource Reservation Data Store 34.”).  

 	As to claim 14, Mizrachi discloses the reservation managing method according to claim 1, wherein the computer performs displaying a screen controlling input and output of information in a format of interaction with the user on a terminal device of the user, and the searching receives the condition for searching for a resource, the condition being specified from the user, from the terminal device via the screen, 73Fujitsu Ref. No.: 18-01566 searches for one or more resources matching the received condition among the plurality of resources, transmits a search result to the terminal device, and makes the search result display via the screen, receives a setting request to set a reservation by the user for a retrieved resource from the terminal device via the screen, and sets the reservation by the user for the retrieved resource when receiving the setting request (para. [0025]; discloses “the Current Resource Scheduling User 12 uses the Resource Scheduling Request User Interface 16 to enter a number of resource reservation request parameters, such as a desired meeting start time and/or time period during which Current Resource Scheduling User 12 wishes to schedule the meeting, an indication of which meeting rooms or the like that Current Resource Scheduling User 12 would like to reserve for the meeting (e.g. an indication of a facility in which the meeting must be held. and/or indications of one or more specifically identified conference rooms), and/or one or more meeting room characteristics that must be met (e.g. minimum room size in terms of attendees, equipment requirements such as video conferencing support, etc.). The request parameters entered by Current Resource Scheduling User 12 are included by the Resource Scheduling Client Logic 20 into the Resource Scheduling Request 24. When the Server System 30 receives Resource Scheduling Request 24, the Resource Scheduling Server Logic 38 checks the Resource Reservation Data Store 34 to determine if there are any available resources that meet the requirements set forth in the request parameters of the Resource Scheduling Request 24. “).  

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dutta et al. (U.S. 2003/0004772 A1), discloses method and system for reserving a facility or service after the cancellation of an initial reservation for the facility of service. The system for this invention comprises a reservation center that contains reservation information about multiple facilities and services that available for use. This information includes times, quantity and quality of the facilities and services that are available. Also included in this reservation center is information about the users that are interested in reserving and using the currently reserved facility or service. The system of the present invention also includes remote devices that the potential users possess. The reservation center will use a particular remote device for a corresponding use to alert the user there has been a cancellation and that the facility or services is available for use by the alerted user. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE CHACKO/Primary Examiner, Art Unit 2456